PIERCE, Judge.
This is another one of those cases where a prisoner, irked by his forcible detention in durance vile, seeks to exchange incarceration for emancipation by utilizing a dissenting opinion in Brown v. State, Fla.App.1970, 232 So.2d 55, 58. But unfortunately for appellant Eddie Duncan, Jr., the effort must again prove fruitless, upon authority of the Supreme Court’s opinion in Brown v. State, Fla.1970, 237 So.2d 129. See also this 2nd District Court’s opinions in Rogers v. State, 239 So.2d 118; Woods v. State, 239 So.2d 853; and Kinder v. State, 240 So.2d 162.
The lower Court’s order in the instant case, denying Duncan’s post-conviction motion for relief, must be and is—
Affirmed.
HOBSON, C. J., and McNULTY, J., concur.